Calhoon, J.,
delivered the opinion of the court.
Mrs. Pearce is the widow of Allen Q. Pearce, and in her bill she charges that Pearce died in the state of Tennessee, at his home in that state, and that when he died he was a resident •of that state, and that by the terms of his last will he bequeathed to her all the property of which he might die possessed; that this will was duly and properly admitted to probate in the proper court in Gibson county, Tenn., and by the order of that court this will was held to pass all personal property of which he died possessed; that when he died he was the owner of twenty shares of the capital stock of appellee the Delta Trust & Banking Company and ten shares of the capital stock of appellee the American National Bank; that the certificates of stock representing these shares were in the possession of the decedent at his home in the state of Tennessee at the time he died; and that she requested said defendants, and each of them, to recognize her ownership of these shares, and to take up the certificates, and to issue to her new certificates in their stead, which they refused to do; and her prayer is for a decree that she is entitled to have all of this done.
This will would not have been valid if it had been made in the state of Mississippi. It was perfect, in the state of Tennessee, as decreed by the court there, which decree was in accordance with numerous adjudications of that state. By consent of all parties interested, the two claims were considered together, and both the appellees answered all the charges of the complainant in the bill below; but they say that a doubt exists as to the validity of the will in the state of Mississippi, which they want determined. The court below made a decree in favor of the complainant, the appellee here, granting her prayer for relief, *381and we think the decree was right. If these shares of stock had been assigned in the state of Tennessee, the assignee would have had all the rights of the original owner; and it appears to us-that a valid will bequeathing them is on the same basis with the assignment. Wells v. Wells, 35 Miss., 638.
We do not think that the case of Jellenik v. Huron, 177 U. S., 1, 20 Sup. Ct., 559, 44 L. Ed., 647, has any application to the one at bar, as will be seen upon a careful examination of it. We think it is more germane to this issue than a question of the situs of the property for taxation. We are content with the citations of cases in the brief of counsel.

Affirmed.

Whitkield, C. J., being ill, took no part in the decision of this cause.